

115 HR 3105 IH: Supporting Grandparents Raising Grandchildren Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3105IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. McGovern (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Federal Task Force to Support Grandparents Raising Grandchildren.
	
 1.Short titleThis Act may be cited as the Supporting Grandparents Raising Grandchildren Act. 2.FindingsCongress finds the following:
 (1)More than 80 percent of Americans over the age of 65 are grandparents and more than 2,500,000 grandparents in the United States are the primary caretaker of their grandchildren. Experts report that such numbers are increasing as the opioid epidemic expands.
 (2)Grandparents' lives are enhanced by caring for their grandchildren; the overwhelming majority of grandparents report experiencing significant benefits in serving as their grandchildren’s primary caregivers.
 (3)Providing full-time care to their grandchildren may increase grandparents’ likelihood of experiencing physical illness and mental health problems and decrease their ability to save for retirement.
 (4)Grandparents raising grandchildren may face difficulty enrolling their grandchildren in school, medical care, and Federal assistance services.
 (5)The Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) includes services that support grandfamilies, including the National Family Caregiver Support Program.
 (6)Grandparents would benefit from better coordination and information about resources available to support them in their caregiving responsibilities.
			3.Federal Task Force To Support Grandparents Raising Grandchildren
 (a)EstablishmentThere is established a Federal Task Force To Support Grandparents Raising Grandchildren (referred to in this section as the Task Force).
			(b)Membership
 (1)In generalThe Task Force shall be composed of the following members, or their designee: (A)The Secretary of Health and Human Services.
 (B)The Attorney General. (C)The Administrator of the Administration for Community Living.
 (D)The Director of the Centers for Disease Control and Prevention. (E)The Assistant Secretary for Mental Health and Substance Use.
 (F)The Assistant Secretary for the Administration for Children and Families. (G)The head of each Federal department, agency, or other governmental entity identified by the Secretary of Health and Human Services as having responsibilities, or administering programs, relating to current issues affecting grandparents or other relatives raising children in their care.
 (2)Lead agencyThe Department of Health and Human Services shall be the lead agency for the Task Force. (3)RequirementEach member of the Task Force shall be an officer or employee of the Federal Government.
				(c)Duties
				(1)In general
 (A)InformationThe Task Force shall identify, promote, coordinate, and disseminate information publicly about Federal information, resources, and best practices available, on the date of the determination, to help grandparents or other relatives raising children in their care meet the health, educational, nutritional, and other needs of the children in their care as well as maintain their own physical and mental health and emotional well-being, including those raising children in their care as a result of the opioid epidemic.
 (B)Native AmericansIn carrying out the duties described in subparagraph (A), the Task Force shall ensure that the needs of members of Native American tribes are addressed.
					(2)Report
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Task Force shall submit a report to the Special Committee on Aging and the Committee on Health, Education, Labor, and Pensions of the Senate that includes—
 (i)best practices, resources, and other useful information for grandparents and other relatives raising children in their care; and
 (ii)an identification of the gaps in needs of grandparents and other relatives raising children in their care.
 (B)Follow-up reportNot later than the date that is 2 years after the date the report under subparagraph (A) is submitted, the Task Force shall submit a follow-up report to the Special Committee on Aging and the Committee on Health, Education, Labor, and Pensions of the Senate that includes the information described in subparagraph (A).
 (3)Process for public inputThe Task Force shall establish a process for public input to inform the development of, and updates to, the best practices, resources, and other useful information and the gaps in needs described in paragraph (2), including a process for the public to submit recommendations to the Task Force and an opportunity for public comment.
 (d)SunsetThe Task Force shall terminate on the date that is 5 years after the date of enactment of this Act. 